By the Court, Savage, Ch. J.
In debt on an arbitration bond, the defendant offered, under a proper notice, to prove that after the bond was executed and before award made, *he arbitrators resigned their office, and their resignation was accepted by the parties. A revocation by a party must be under seal, and if by paroi only, it is inoperative. But there is no mode of compelling arbitrators to act, (Kyd, 100,) nor can they be compelled to decline under seal. This case shews a want of jurisdiction. Arbitrators are appointed under seal; they say we decline acting : they are no longer arbitrators, and any award made by them is without jurisdiction and void. In a court of law, no evidence can be given impeaching the conduct of the arbitrators, unless they are guilty of corruption or partiality; but it must certainly be competent "to shew that they acted without authority. I think, therefore, the judge erred in refusing the testimony that the arbitrators had resigned their authority before making the award, and that such resignation was accepted by the parties.
I am of opinion also, that hrs honor, the judge, erred as to the effect of the judgment before the justice. The judgment was not void, but voidable. The justice had jurisdiction of ■ the subject matter, and of the persons of the parties. And in such cases, an irregularity does not render the judgment void and the justice a trespasser. The judgment is valid until reversed ; and cannot be enquired into collaterally.
The justice erred in receiving the verdict in the absence of the plaintiff; but he was authorized to enter a judgment against him of discontinuance, and that would have been regular. (Ante, 260.) If the plaintiff was liable to have any judgment rendered against him, he must have been within the jurisdiction of the justice for that purpose. A new trial must be granted.